ELLISON, J.
This is an action on a policy of fire insurance. Plaintiff recovered in the trial court.
The cause is brought here by defendant on the sole ground: that no cause of action was stated in the petition. We think the point well taken. The petition simply states that in consideration of $14.80 defendant executed to plaintiff a policy of insurance, insuring the property against loss and damage by fire. It then properly alleges the destruction of the property and that it was of the value of $800; ‘and after other proper allegations closes by alleging damages in the sum of $800, and asking judgment for that sum. There is a total absence of an allegation, direct or inferential, as to what sum the insurance was taken for, or, that it was taken for any sum, or insured plaintiff in any amount, or that it contained an agreement to reimburse him in money, property, or other thing. *504This is not a case of cause of action defectively stated, but belongs to that class where no cause of action is stated and in consequence will not support the judgment.
Reversed and remanded.
All concur.